Citation Nr: 1814373	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  13-09 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected post-concussive headaches associated with TBI.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Coogan, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from April 1987 to April 1990, January 2002 to August 2002, and February 2003 to June 2004.  Among other awards, the Veteran received the Combat Action Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In his March 2013 VA Form 9 (substantive appeal), the Veteran requested a Board hearing via live videoconference.  In June 2017, however, the Veteran withdrew his request for a Board hearing.  As the hearing request has been withdrawn, the Board may proceed to the merits without a hearing.  38 C.F.R. § 20.702(e) (2017).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his currently diagnosed bilateral hearing loss is due to his service-connected post-concussive headaches associated with traumatic brain injury (TBI).


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for bilateral hearing loss, as secondary to service-connected post-concussive headaches associated with TBI, have been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.385 (2017). 






REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be established for a disability resulting from diseases or injuries that are clearly present in service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of:  (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the claimed in-service disease or injury and the present disability.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be granted for a disability diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (2017).  

In addition, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506   (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.   

Impaired hearing is considered a disability when:  the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  Even though disabling hearing loss is not demonstrated at separation, a Veteran may establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 157, 159-60, 164 (1993) (also noting that the threshold for normal hearing is from 0 to 20 dB).

The Veteran has asserted that he suffers from bilateral hearing loss as a result of in-service exposure to a car bombing and incoming mortar fire while he was stationed in Iraq in 2003 to 2004.  As a result of these in-service events in Iraq, the Veteran has been granted service connection for other conditions, including tinnitus, traumatic brain injury (TBI), and post-concussive headaches associated with TBI.  To date, however, the Veteran has not been granted service connection for bilateral hearing loss.

The evidence establishes that the Veteran has a current diagnosis of bilateral hearing loss.  In November 2012, the Veteran was afforded a VA examination for hearing loss and tinnitus.  The Veteran's audiological examination showed pure tone thresholds, in decibels, as follows, with several auditory thresholds at 40 decibels or greater:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
50
55
75
LEFT
15
10
15
60
70

Speech recognition with the Maryland CNC word list was 100 percent, bilaterally.  The VA examiner stated that the Veteran had sensorineural hearing loss in both right and left ears.  Thus, the Veteran has a current bilateral hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.  Moreover, the record as a whole indicates that the Veteran has had bilateral hearing loss since at least 2008.

Both of the Veteran's VA examinations for bilateral hearing loss, in May 2010 and November 2012, found that the Veteran's current hearing loss was not at least as likely as not related to service, on the basis that the Veteran's hearing tested as normal in December 2005, more than a year after separation from service.  In addition, the November 2012 VA examination, noting a pre-service 1987 audiogram that indicated pre-existing hearing loss, found that the Veteran's pre-existing hearing loss was not aggravated by service, because the Veteran had normal hearing in December 2005.  However, neither the May 2010 nor November 2012 VA examination for bilateral hearing loss addressed the possibility of whether the Veteran's hearing loss might be a secondary result of a different, service-connected disability.

As noted, the Veteran has been granted service connection for TBI and post-concussive headaches associated with TBI.  In January 2015, the Veteran was afforded a VA examination for headaches.  The VA examiner conducted an in-person examination and reviewed the Veteran's claims file.  In this January 2015 VA examination, the examiner linked the Veteran's current hearing loss to the Veteran's exposure to a 2003 bomb blast in Iraq and to the Veteran's service-connected headaches.  Under medical history, the VA examiner stated that the Veteran was concussed by a bomb in Iraq in 2003 and had had emotional and headache problems as well as hearing problems since the explosion.  The VA examiner opined that Veteran's hearing loss was related to his diagnosis of post-concussive headaches. There is no contrary opinion of record addressing a relationship between the Veteran's hearing loss and his service connected post concussive headaches.  The Court has cautioned VA against seeking a medical opinion where favorable evidence in the record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003). 

Thus, the Board finds in light of the January 2015 VA examiner's opinion finding that the Veteran's hearing loss is related to his service connected post concussive headaches, service connection for bilateral hearing loss is warranted.   38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49.


ORDER

Entitlement to service connection for bilateral hearing loss as secondary to service-connected post-concussive headaches associated with TBI, is granted.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


